DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment was filed on 5/28/2021.
Claims 33-44 are pending. Claims 1-33 are canceled.
Response to Arguments
Applicant’s arguments, see Remarks on page 5, filed 5/28/2021, with respect to 35 USC 112 1st and 2nd paragraphs have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicants’ arguments filed under Remarks on page 6 on 5/28/2021 have been fully considered but they are not persuasive. Applicants state on page 6 that:


    PNG
    media_image1.png
    226
    670
    media_image1.png
    Greyscale


The Examiner respectfully disagrees. Eichhorn does disclose and describes the use of annotations on a microscopic image. However, Eichhorn further discloses “a client 

Applicants’ arguments filed under Remarks on page 5 on 5/28/2021 have been fully considered but they are not persuasive. Applicants state on page 5 that:
    PNG
    media_image2.png
    169
    679
    media_image2.png
    Greyscale
 
The newly added claims are different than those previously rejected claims. However, they are not eligible under 35 USC 101. See the rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34, 43 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea – an idea to itself) without significantly more. Claim 34 is used as an example and analysis to claims 43-44 is similarly applied.
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (1), the instant claims recite an apparatus and a method and a system, therefore the answer is "yes".
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of an idea to itself. The step of “display” is generically recited because there is no description of how this is accomplished. It can be interpreted as merely presenting the data. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus can perform. Further, displaying (i.e., presenting) a first area of the image, a first part of the first area in a first color is an abstract idea (a judicial exception). The ‘display’ step is merely a presenting of the data. These steps are considered to be nothing more than mental data gathering and outputting data that is generally recited by ‘displaying’.     
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “display first area of the microscopic image and display a first part of the first area in a first color”, and therefore does not integrate the judicial exception into a 
wherein a position of the first part of the first area is based on a position of a displayed area of the microscopic image, 
wherein the first color includes one or more colors, 
wherein the first color is representative of a magnification level of the displayed area of the microscopic image when it displayed. 

The steps a.-c. further defines what a position and first color includes but does not recite how the judicial exception is integrated into a practical application. Displaying an area and part of the image (i.e., Supplying “data”) where the position of the part is based on a position of a displayed area of the image and where a color includes one or more colors at a magnification level of the displayed area does not provide for “integration” of the abstract idea into a practical application, as said data do not change the way in which said apparatus operates. There are no specifics on how the first area, first part, position, etc. are received for them to be displayed. This can be interpreted as “visualization”. 
Assume this is a system that includes a scanner, for example, as it is recited in claim 44. This step of displaying is a routine step in a system that includes a scanner that captures a microscopic image. Therefore, this step also seems to be generic and a routine to ‘display’ in the manner it is recited. A generic processor causes a display to display information based on the task at hand often. These steps are considered to be nothing more than mental data gathering and outputting that is generally recited by 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “displaying” step, and it has not been shown that the mental process allows the “technology” to do something that it previously was not able to do. 
Dependent claims 35-42 are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34-44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0167806 to Eichhorn et al. (hereafter, “Eichhorn”).
With regard to claim 34 Eichhorn discloses a method of displaying a microscopic image, the method comprising: causing a display device to first area of the microscopic image (starting at paragraph [0037] where image is obtained, processed and outputted; paragraphs [0044, 0057, 0068-0069, 0076, 0078, 0083, and so on where area of an image is displayed); and causing the display device to display a first part of the first area in a first color (paragraphs [0074, 0080 and 0089]), wherein a position of the first part of the first area is based on a position of a displayed area of the microscopic image (paragraph [0077 and 0083]), wherein the first color includes one or more colors (paragraphs [0080 and 0089]), and wherein the first color is representative of a magnification level of the displayed area of the microscopic image when it displayed (paragraph [0078-0080]).
With regard to claims 35 and 36 Eichhorn discloses wherein the microscopic image is at least one of a medical image, a pathological image and a biological image, wherein the microscopic image is a pathological image of at least a part of biological tissue (paragraph [0101] for example where it is disclosed that the specimen on a microscope slide is of a tissue).
With regard to claim 37 Eichhorn discloses causing the display device to display a second area of the microscopic image, wherein the first area of the microscopic image is configured to be displayed in a first resolution and the second area of the microscopic image is configured to be displayed in a second resolution (Fig. 5h and 6c; paragraphs [0078-0079, 0083, 0086-0087]).
With regard to claim 38 Eichhorn discloses wherein the first resolution is fixed, and wherein the second resolution is variable (paragraphs [0062-0063, 0078-0079]).
With regard to claim 39 Eichhorn discloses wherein the first resolution is lower than the second resolution (paragraph [0059] and paragraphs [0062-0063] where various resolution levels are disclosed).
With regard to claim 40 Eichhorn discloses wherein a second color is representative of a second magnification level of the microscopic image (paragraph [0074 where adjustment of the color values in the image data is disclosed).
With regard to claim 41 Eichhorn discloses wherein the first color is variable depending on the first magnification level of the microscopic image, and the second color is variable depending on the second magnification level of the microscopic image (paragraphs [0074-0080]).
With regard to claim 42 Eichhorn discloses wherein the microscopic image has a pyramid structure (Figs. 4B-4G, paragraph [0062]).
With regard to claims 43-44, claims 43-44 are rejected same as claim 34 and the arguments similar to that presented above for claim 34 are equally applicable to claims 43-44. Eichhorn discloses a device, processor, a memory and a computer as shown in Fig. 1, 2A, 2B, 6A and so on; Eichhorn inherently discloses a scanner, paragraph [0059], and all of the other limitations similar to claim 34 are not repeated herein, but incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669